Citation Nr: 0625104	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-38 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a right knee injury with 
arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee instability.

3.  Entitlement to service connection for a left knee 
condition claimed as secondary to the service-connected 
residuals of a right knee injury with arthritis.

4.  Entitlement to service connection for a right hip 
condition claimed as secondary to the service-connected 
residuals of a right knee injury with arthritis.

5.  Entitlement to service connection for a right lower leg 
condition claimed as secondary to the service-connected 
residuals of a right knee injury with arthritis.



REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty service from May 1977 to 
May 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from September 2003 and March 2004 rating decisions of the 
RO.

In February 2005, the veteran waived initial RO consideration 
of new evidence submitted.  38 C.F.R. § 20.1304 (c) (2005).  

The issues of entitlement to an evaluation in excess of 20 
percent for service-connected residuals of a right knee 
injury with arthritis, entitlement to an evaluation in excess 
of 10 percent for service-connected right knee instability, 
and entitlement to service connection for a left knee 
condition claimed as secondary to the service-connected 
residuals of a right knee injury with arthritis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A right hip condition is not shown to be related to the 
veteran's active duty service or to be the proximate result 
of a service-connected disability.

2.  A right lower leg condition is not shown to be related to 
the veteran's active duty service or to be the proximate 
result of a service-connected disability.


CONCLUSIONS OF LAW

1.  A right hip condition was not incurred in or aggravated 
by active duty service nor is it the proximate result of the 
veteran's service-connected residuals of a right knee injury 
with arthritis.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2005).

2.  A right lower leg condition was not incurred in or 
aggravated by active duty service nor is it the proximate 
result of the veteran's service-connected residuals of a 
right knee injury with arthritis.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in an October 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claims.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claims decided 
herein are denied, and disability ratings and effective dates 
will not be assigned.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records.  The record 
reflects the presence of outstanding private medical records, 
but these have not been said to pertain to the right hip or 
the right lower leg.  Thus, they are not relevant and need 
not be obtained.  VA need not provide assistance when such 
assistance would serve no useful purpose.  38 U.S.C.A. 
§ 5103A(a)(2).  

The Board has also considered whether a VA medical 
examination or opinion should be obtained regarding the 
issues decided herein.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Board has determined that a VA medical 
examination is not required in this instance and presents its 
rationale for such determination hereinbelow.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 
U.S.C. § 1131 requires the existence of a present disability 
for VA compensation purposes).

Discussion

A July 1981 progress note indicates complaints of right knee 
pain with pain radiating into the upper thigh and down to the 
ankle.  There are no other complaints or findings relevant to 
the right hip or right lower leg in the service medical 
records.  There are no other references to the right hip or 
right lower leg in the record.

A prerequisite to the granting of service connection is the 
presence of the current disability.  38 C.F.R. §§ 3.303, 
3.310; Degmetich, supra.  With the exception of expressions 
of pain in July 1981 that did not directly implicate the 
right hip, the record is silent with respect to the right hip 
and right lower leg.  The record, indeed, reflects no 
disabilities of the right hip and right lower leg.  As such, 
service connection for these claimed disorders must be 
denied.  Id.

The Board recognizes that the veteran might well believe that 
he suffers from right hip and right lower leg conditions as 
secondary to his service-connected residuals of a right knee 
injury with arthritis.  The veteran, however, is not 
competent to render medical diagnoses or opinions upon which 
the Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  Because 
there is no competent medical evidence of a current right hip 
disability or a present right lower leg disability, a VA 
medical examination and opinion regarding their etiologies 
need not be provided.  38 U.S.C.A. § 5103A(a)(2).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claims, as there is absolutely no 
competent medical evidence reflecting current disabilities.  
As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

Service connection for a right hip condition is denied.

Service connection for a right lower leg condition is denied.


REMAND

The Board apologizes to the veteran for the delay that this 
remand will necessarily entail.  The Board emphasizes, 
however, that it is making every effort to comply with 
assistance and notification requirements as set forth under 
the governing law and regulations, and as interpreted by the 
Court, so as to afford the veteran every opportunity to 
prevail.

The RO should send the veteran corrective VCAA notice 
regarding disability ratings and effective dates pursuant to 
the Court's holding in Dingess/Hartman, which is discussed in 
detail above.  

The RO must associate with the claims file all VA clinical 
records from the Topeka VA Medical Center (MC) dated from 
September 5, 2004 to the present.

The record reflects treatment by Roger Hood, M.D. of Kansas 
City.  Indeed, it appears that Dr. Hood performed surgery of 
the veteran's left knee.  After obtaining the necessary 
release, the RO should contact Dr. Hood and obtain all 
records pertinent to the veteran.

The Board notes that the veteran's service-connected right 
knee disabilities were last evaluated three years ago and 
that the VA examiner at that time did not have access to the 
claims file.  The record contains no opinion regarding the 
etiology of the veteran's claimed left knee disability.  
Thus, the RO must schedule a VA orthopedic examination for an 
opinion regarding the origin of the veteran's left knee 
disability and for current information regarding the service-
connected right knee disabilities. 

The examiner must diagnose all left knee disabilities and 
provide an opinion regarding the etiology of each left knee 
disability diagnosed.  The examiner must also assess the 
current severity of the veteran's service-connected right 
knee disabilities.  The examiner must list and describe all 
symptoms of right knee disability to include right knee range 
of motion and comment upon whether functional loss due to 
pain and weakness causes additional disability beyond that 
reflected on range of motion measurement.  The examiner 
should also discuss findings with respect to weakened 
movement, excess fatigability, and incoordination.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran corrective VCAA 
notice regarding disability ratings and 
effective dates pursuant to the Court's 
holding in Dingess/Hartman.

2.  Associate with the claims file all VA 
clinical records from the Topeka VAMC 
dated from September 5, 2004 to the 
present.

3.  After obtaining the necessary release, 
contact Dr. Roger Hood of Kansas City and 
obtain all records pertinent to the 
veteran.

4.  Schedule a VA orthopedic examination 
to determine the existence and etiology of 
any currently manifested left knee 
disability and the nature and extent of 
the veteran's service connected right knee 
disability.  

(a) The examiner must offer an opinion as 
to whether it is more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood) 
that the veteran currently has a left knee 
disorder that is related to his active 
service or is proximately due to or been 
chronically worsened by his service 
connected right knee disability; and

(b) Assess the severity of the veteran's 
service-connected right knee disability.  
In that regard, the examiner must list and 
describe all symptoms of right knee 
disability to include right knee 
instability and range of motion and 
comment upon whether functional loss due 
to pain and weakness causes additional 
disability beyond that reflected on range 
of motion measurement.  The examiner 
should also discuss findings with respect 
to weakened movement, excess fatigability, 
and incoordination.  If any of these 
factors results in additional loss of 
range of motion the examiner should so 
indicate and provide how much additional 
loss of motion occurs.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

Regarding all claims, the examiner should 
provide a complete rationale for any 
opinion provided.  The claims file must be 
made available for review and the 
examination report should indicate that 
the claims file was reviewed.

5.  Then readjudicate the claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response thereto.

Thereafter, the case should be returned to the 
Board for the purpose of appellate disposition, 
if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


